Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 28, 2019

                                       No. 04-19-00332-CV

    Lee B. WHEELER, Trustee of the L& P Children's Trust and Nancy Wheeler Plumlee,
                                     Appellants

                                                  v.

                     SAN MIGUEL ELECTRIC COOPERATIVE, INC.,
                                    Appellee

                 From the 36th Judicial District Court, McMullen County, Texas
                               Trial Court No. M-17-0027-CV-A
                        Honorable Starr Boldrick Bauer, Judge Presiding


                                          ORDER
        On May 21, 2019, appellant filed his notice of appeal. On May 22, 2019, Lisa Riley, the
court reporter responsible for preparing the reporter’s record in this appeal, filed a notification of
late record, stating that (1) appellant has failed to pay or make arrangements to pay the fee for
preparing the reporter’s record; and (2) appellant has failed to request in writing that she prepare
the reporter’s record. See TEX. R. APP. P. 34.6(b)(1) (explaining that the request to the court
reporter must designate the exhibits and the portions of the proceedings to be included in the
reporter’s record); id. 35.3(b) (court reporter not responsible for filing the reporter’s record until
the fee has been paid, arrangements have been made to pay the fee, or appellant is entitled to
appeal without paying the fee).

        We therefore ORDER appellant to provide written proof to this court within ten days of
the date of this order that either (1) the reporter’s fee has been paid or arrangements have been
made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s
fee. We further ORDER appellant to file written proof to this court on or before June 7, 2019
that he has requested the official court reporter to prepare the reporter’s report in compliance
with Texas Rule of Appellate Procedure 34.6 and has filed a copy of the request with the trial
court clerk. See TEX. R. APP. P. 34.6(b)(2).

        If appellant fails to respond within the time provided, appellant’s brief will be due within
thirty days from the date the clerk’s record is filed, and the court will only consider those issues
or points raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX.
R. APP. P. 37.3(c).
                                              _________________________________
                                              Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of May, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court